IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00262-CV

THE CITY OF COLLEGE STATION,
                                                         Appellant
v.

PATRICIA KAHLDEN, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE ESTATE OF
LILLIE MAY WILLIAMS BAYLESS,
                                                         Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 11-003172-CV-272


                                       ORDER


      Without regard to the characterization of the basis of the Court’s holding as

stated by Kahlden in her motion for rehearing, with which we do not agree, we deny

her motion for rehearing filed on April 14, 2014.




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed April 24, 2014




The City of College Station v. Kahlden   Page 2